Title: To John Adams from Samuel Harrison, 2 April 1799
From: Harrison, Samuel
To: Adams, John



Sir,
Chittend. April 2nd. 1799

As your Curiosity may be awakened by the novelty and singularity of the Address herewith presented. I will for your endeavour excellency’s reflections in some leisure hour endeavour to satisfy our curiosity by a cursory, yet true, but Brief account of the Person and Family with a sketch of his Life and his earnest request. I was born on the 26th day of April 1756 in a Village called Norton in the County of Derby in England of honest and reputable Parents. My Father had a small patrimonal Inheritance and having a liberal education he was chosen Master of the Free School in that Place which was endowed with a good Salary and many Perquisites which enabled him to bring up his Family in a little Higher stile than what was there called a Mediocrity. In the same Village was a Boarding school kept by a Gentleman of emminent abilities in all the Arts and Sciences except Writing in which my Father excelled almost every Master then in the Country for the joint benefit of the Receptors and Pupils they used to join in their Instructions which caused the Gentry from different Counties to send their Sons to Norton for Instruction In which Schools I received, mine untill I had attained my Sixteenth Year during that Time I made considerable proficiency in reading, Writing, Mathematicks History and Geography, and had some knowledge of Algebra and Astronomy and Classics with the Additional pleasure of associating with Young Gentlemen of good Fortune, Birth and breeding from various Parts of the Kingdom with several of whom I expected to go to the University at Cambridge as soon as I attained my seventeenth Year. And there complete our Education: But in ’71 Sir Francis Bernard who had lately returned from America and his Lady with a Young lady their daughter came to Norton to Visit a relation they had there and proposed to tarry some time in the Place which induced them to place the Young Lady under the Tuition of my Father, who in consequence formed an accquaintance with the Governor and his Lady who expatiated so largely on the priveledges and Liberties and Customs and Soil and Climate of America Particularly the North West Part of Massachusetts Bay and the Opportunity which a Gentleman might have of increasing his Fortune in that Country; My Father having before a strong preposession in Favour of the Americans in their opposition to the tyrannical Laws which had been enacted against the devoted colonies thereupon Concluded to sell his Estate with most of his Effects and remove to America in which proposal he was supported by his whole family which then Consisted of himself his 2nd Wife myself and one Brother my own Mamma having been dead some Years Likewise two Sons my Father had had by his second Wife and accordingly we set out in the beginning of November in a stage to London in order to embark for America here Fortune first began to shew her frowning Face for my Fathers Estate had been turned into Cash and in this expensive City we were obliged to tarry until the 8th of February expecting to embark every Week but were hindred untill the time mentioned and without any Employment which caused great expence without any income However we then sailed for America in the Ship Thomas Capt. Callahan bound to Boston and arrived there on the 2d day of April 1772. It was my Father’s determination in coming to America that my Brother and I should become Farmers as Viewing the occupation most Friendly to Independence and Affluence and he still proposed to follow his former occupation of teaching a School he had recommendatory letters from sundry Gentlemen of our former Vicinity accompanied with some from Govr. Barnard to Govr. Hutchinson. Mr. John Bernard Colo. Partridge and some other Gentlemen who were then in Office in Massachusetts. But as Fortune had begun to Frown at London its frowns in Boston were repeated for my Father was taken sick in Wings lane where he had placed our temporary Quarters and my Brother and myself neither of us being accquainted with Labour got no employment which was another severe blow upon my Fathers Fortune he was attended by the Dr. afterwards Honble. Genl. Warren so that he recovered and was enabled some time in June to prosecute his Journey to Lanesborough in the County of Berkshire the place of his destination where he procured Places for my Brother and myself to learn the Occupation of Farmers when he returned to Boston from thence to Roxbury where he taught a school near Major Mayo’s on Jamaica Plain.
I accordingly went to Lanesborough where I arrivedat Lanesborough in July and commenced Farmer with Nehemiah Bull Esqr. and staid with him untill I had learnt to perform all sorts of the Farming Business. which were followed in that Country I staid with that Gentleman untill the Autumn of 1774 when I engaged in a Military Life by joining a Regiment of Minute men who were forming for the defence of the suffering Liberties of america I entered upon the principles of pure Patriotism having from my Infancy imbibed a just discrimination of the Nature  and end of Goverment as my Father Used to exercise his Pupils when studying Geography in the investigation of the Different forms which had and then did Exist among different Nations (and particularly the Constitutional Powers of the then Parliament towards the Colonies of America and by making true Observations on the folly and confusion of Anarchy).  But to return from this digression of my narrative and not to enlarge my Father came to Lanesborough with his Family in June 1775 after engaging in the Cause of America in Lexington Battle of notable Memory: But through A series of sickness and Crossing Providences he had become so destitute of property that he was unable to purchase a Farm therefore had recourse to former occupation for the support of himself and Family which had increased to two more Children who were Born in Roxbury. In January 1776 tidings came to Lanesborough of the defeat of Genl. Montgomeries Army in attempting to storm Quebec and I engaged in Capt. Halls company of Volunteers as a Clerk but a Clerk not being allowed I went as a soldier to reinforce the Beseigers of the City and we joined Colo. Seth Warners Regt of Green mountain Boys our hardships which we suffered in this Severe march in the most inclement season of the Coldest winter I ever had then seen would have been recorded in the Annals of Carthage as more glorious than any exploit which ever attended Hannibal in crossing the Alpine Mountains but sufferings did not end here for after our Arrival before the Fortress the Small pox made such dreadful havoc in our Company by the Death of our Captain the sickness of the other officers the Care of the Company was place upon me which heavy Charge I acquitted to the Approbation of my Colo. who offered me a Lt’s Commission if I would engage again but as we had to retreat before the British Troops when the Garrison was reinforced we covered the rear almost without Provisions I served without any pay nearly two Months after our Term of engagement had expired and returned to Lanesborough in July, and in the following Autumn I engaged as a Serjeant in Capt. Wheelers Co. Col. Hyde’s Regiment to reinforce Genl. Gates at Ticonderoga after Arnold had been defeated on Lake Champlain—In April 1777 I went again a Serjeant with Capt. J. Barnes Colo. Rosses Regiment to Saratoga and in Scouting explored the then Uninhabited shores of Hudsons River almost to its Northern source suffering amazing hardships from bad weather and scarcity of Provisions. I returned home when discharged and went again as a Serjt. with Capt. Newel Colo. Simonds Regt to stop the progress of the British Troops after Genl. St. Clair had evacuated Ticonderoga and had the satisfaction to belong to party who took the first Prisoners from the Enemy After they had gotten the Possession of that important Fortress. After which I returned home, and again in August I went with Capt. Wheeler, a Serjt. In Colo. Simonds Regiment and had for one of my Cotemporary Serjeants Danl Buck who almost by my side had the good Fortune to Lose an Arm and I had the Ill one of nearly ruining the remainder of one of the healthiest of Constitutions in the memorable and glorious Battle of Bennington where we compleatly Defeated the Enemy in two sucesive actions: But the Loss of Serjeant Bucks Arm was the cause of his rising to Affluence by attending to a Professional Study and a Pension and he hath since had the Honour to represent this State in the Honble. House of Representatives in Congress while I fear that the Loss of my Health must bring me to penury and Distress. But my services and sufferings did not terminate at Bennington I went again a Serjeant with Leiut Farnam in Colo Simond’s Regt. and our party had the Pleasure of taking I think about 40 Prisoners from the Landing at Lake George when Genl Gates and Burgoyne were at stillwater. In 1778 in July I egaged as a Soldier in a Detachment of Genl. Fellow’s Brigade commanded by Peter Porter Capt. Comdt. I served but a Little time in that capacity for the commander finding in me an accomplishment which was wanting in his Officers who were selected from different parts of the Country exempted me from Soldiers Duty to do Writing & as his Clerk from which by Genl. Stark’s consent I was appointed Quarter Master for that and another Detachment from Genl Danielson’s Brigade and in November we were honorably discharged by Genl. Stark though our Term of engagement did not expire till January 1779—But I will not tire your Excellency’s patience by informing you of too many small affairs But will mention that my Father Lost the sight of Both his Eyes by two heavy Strokes of Providence so that he never Saw the Light for upwards of 12 years. that I married a Young woman of a reputable Family and removed to Chittenden in the County of Rutland Vermont in 1783 after having Lost much in Time and expence by Sickness and Paying the Physician and here I have suffered fresh hardships in removing my Family into a Wilderness almost without Inhabitant and having had to go 17 Miles to a Mill to get our grain Ground for to make our Bread 7 Miles for Hay to keep a Few Cattle through the Winter Yet by the Blessing of Providence I have undergone them and am still alive though my strenght and health are impaired I am in Possession of a small House and Barn and about Two thousand Acres of Land but what shall I say now I am in Debt and have not ability to pay and the circumstance of my creditors is such that they do not want land and money I have not any For I have been sick and cannot here I can say in the words of Dr. Walls
‘My Farm it lies unfenc’d untill’d
And desolation spread my field
But this is not the Worst For our Honble General Assembly did grant a Tax upon land which is levied and every Acre of my Land, my House my Barn my all are sold to pay the Tax my all for my Family must inevitably suffer unless by some unseen Providence I am enabled to raise a Sum sufficient for the Purpose, and my Creditors begin to Sue and Some have got out execution against me and to Goal I must go and leave a loving Wife with seven Children in suffering Misery without Divine Mercy should interpose s I have tried all the means in my Power to get the money which would now relieve me what I once thought a Paltry Pittance but now the contrast comes between these and my Juvenile years: did I then think that man was so subject to mutation; ‘Tis so in Time, but in Eternity his state is Fix’d—I now must inform your Excellency that I have received news from England of the Death of one of my near relations who has left me a Legacy but it will not come seasonably enough for my Relief for the redemption of my all my Land is out the 5th of June and part of it in May—Now Sir my request is this But dare I ask it! Ask it from one I never saw, and from a President of so large an Empire Dear Sir I will my all’s at stake I can but be denied and then tis gone forever. Sir I ask this favor not as Reward for past services, not for my precious Health which now is gone, blasted in suffering hardships for my Country I say my Country though but an adopted not a free born son my Family my offspring must be vagrants if I do now ask, I will, tis this, this small request I make tis small for you grant but large for me to have. Dear Sir I’ve land to sell and Can you Condesend to buy enough of me for to relieve me, Two hundred Dollars worth will pay my Taxes, and My Debts I cannot get that sum here and I must suffer without it. Or will you be pleased to lend me that sum untill I can replace it. I will pay it with Interest as soon as ever I am able to sell some land, I can sell now upon Credit but will not save me Forty dollars will pay my Taxes with the rest for which it is sold one Hundred and sixty more will satisfy my Creditors with my necessities and I do assure you Sir those debts were Contracted for necessaries not Luxuries or extravagancies. Or Will you be pleased to suffer me to be your Factor for I can not work: but I can still attend a store; Goods of some kinds will sell here for Potash, Horses or Cattle, or Grain in their season, which carried to the Hudson will sell again, or have you not some place I might Fill in some small office under Goverment whereby I might receive some small reward for service But I shall grow delirious and will stop Begging of you dear President to condescend so much as to write to me an answer to this my request and whether you can comply with it or not—and dear sir If you do you will make happy eight miserable yet dutiful subjects: But if providence shall so frown upon me that you cannot grant my request I shall have this consolation in my Misery that I have tried the dernier resort the last stone excuse me sir I could get as it turned and I cannot receive the appellation of not trying to provide for my own especially those of my own House so that I do not deny the faith and am not worse than an Infidel. Therefore dear sir do excuse me in this piece of presumptuous Freedom with your excellency and beg that you would after you have answered this burn it and I will continue to pray for you while God is pleased to Give me strength and subscribe my self your humble servant


Saml. Harrison Enclosure
                                                
                            Sir
                            Chittenden April 2nd. 1799
                        
Amidst the vast number of Addresses which are presented to you from every quarter. Can your excellency condescend to stoop so very low as to receive one from a person of the most obscure station, who is an Inhabitant of Chittenden, in the County Rutland, and state of Vermont. And by his retired situation is secluded from the notice of the political World, yet not altogether destitute of political Information.—Sir while viewing with profound astonishment the wonders which are crouding themselves into this present aera, I am led through an amazing Labyrinth of surprizing contemplation, and cannot help adoring the superintending Providence of an Ifinite, almighty & holy God, who governs thi world according to his own pleasure, and will finally glorify himself in the Fate of Nations by raising up one, and pulling down another, untill the Lord Jesus shall by his holy spirit subdue all Nations unto Himself. And in Viewing the progress of these rising States an& contemplating the contrast between the first settlers and present Inhabitants of this extensive Union I cannot help admiring how wonderfully God has been pleased to raise up a Number of admirable Characters in this Western Hemisphere which in some Future Historic Page will so far outvie the Portraits of an Alexander of Macedon, a Ceasar or a Pompey of Rome, or even an Alfred or a Henry of England, a Charlemaigne or Louis of France, a Charles of Sweden a Peter of Russia, or a Frederick of Prussia with all the other Train of Eastern Worthies—As the Sun in his Meridian Glory outshines the smallest Star in the remotest Constellation or as light itself outshines the darkness. And amongst these beautiful Luminaries which have enlightened our Horizon the Name of John Adams will be one of the most conspicuous: whether it be viewed on a firm patriotic and steady opposition to the Arbitary exertions of A Parent State to subjugate a Free and loyal people and compel them to Taxation with out a Representation; Or in laboring with the most unwearied diligence in Foreign Courts for the Welfare of this Country: But most particularly in Presiding with the most distinguishing assiduity, over this Young, growing and extensive Nation. (And yet A Believer in the Christian and revealed religion) in a most critical Time and While the Eyes of the whole world of unbelievers have been watching for his halting, and upon their Principles, Sacrificing to Avarice or Ambition those precious Liberties which have been so dearly purchased with the Blood and treasures of the Sons of Freedom, wherein they have been most gloriously disappointed (for our Constitutional priviledges are yet inviolated) and have found in this One Man are found the Various though united Characters of a staunch Patriot, a delightful & humane Citizen, an Useful Instructor, an Able Negociator, a Wise Legislator, A Prudent, Kind, noble, generous, Undaunted yet Conciliatory and much Beloved President, and still more! a Candid, Pious, humble and benevolent Christian; which truly is the Highest Stile of Man. Permit me Sir to assure you that it is with the utmost pleasure I have as an unoticed spectator beheld in Your writings (especially in your last Proclamation for a Fast) a submissive dependance in an invisible agent for skill pray you may safely guide the Precious Bark (of Government) now under Your Direction with safety through the Various and tremendous Storms which have been & still are blowing upon the boisterous Ocean of European Politics and by skillful efforts evading the Charybdis into which they are perpetually plunging and yet steering Clear of the Scylla on which they are as often striking: And Especially in your firm spirited and decisive conduct with the present Government of France, although that great Nation had been our Friend and Generous Ally through an arduous and tragicall conflict and had by the pattern of America engaged in a Cause of Freedom and in some measure had secured their priveledges they should relapse back into a worse Tyranny than that from which they had been extricated and by establishing infidelity as law could with the most flagrant impunity tolerate the most licentuous and inhuman Conduct, and commit the most daring and attrocious crimes and even outdo ancient Rome in their abominable exactions from the suffering Inhabitants of their newly acquired and blood-stained Territories they could treat Commissioners of Peace with shameful neglect yea even Contempt and other indignities too numerous and extravagant to mention. Sir your firm while generous opposition to their opprobrious menaces has at Times enkindled in my breast the patriotic Fire and feelings of the Year Seventy five, although by a Series of sufferings in subsequent Campaigns in the Defence of American Rights with succesive hardships which I have endured in Settling a new Country my health and Constitution are very much debilitated. It is with regrett I mention that there are some few persons here who are disaffected to the firm administration of a Constitutional Government and oppose present Measures, yet when I consider that the Opposition is confined to three particular Classes, Viz. The Infidels who approve French principles. The disappointed who chuse none but their own & The Anarchists who wish not for any: each of which have their Origin in Pride, Pique, and Self interest. And not from true Patriotism or any Virtuous Principle, as I cannot reclaim I must therefore condemn the enemies of our Government, because they are actuated by Base Motives—And I can assure your Excellency that your former and present services With your steady adherence to our Constititution have gained my approbation not only as an individual, but are likewise approved by almost every other well informed and religious person within the small Circle of my Acquaintance and Connections Who love our President because he loves his God; and our God; his Country, and our Country; his Constitution, and our Constitution.—And notwithstanding sedition has been sown on these Mountains, Yet be assured dear Sir it will never take root the salubrity of our Air and Luxuriance of our Soil will not admit its poisonous growth and if it should chance to sprout it would will be nipt in the Bud by the assiduous Culture of the sons of patriotic Freedom, who will not heed opprobious Terms as Stamp Acts, alien and Sedition Bills But said named Acts with all others when Constitutionally enacted will meet with support untill Constitutionally repealed from the enlightened and rational Green Mountain Boys—My Dear President I will not any longer tire your Patience by my Prolixity But will beg that the Almighty God and superintendant of the Universe may still preserve you and give you that Wisdom and Fortitude which are necessary for you in your important station that you may yet do more honour to yourself to your Country and to the Christian Religion and that through the Merits of Jesus Christ you may be received hereafter into the Glorious mansions of Eternal Rest and receive that blessed sentence form the Eternal Judge Well done good and faithful Servant enter into the Joy of thy Lord which is daily the earnest prayer of your most unworthy /though unknown—/Yet humble Servant / and dutiful Subject


                            Saml. Harrison
                        
                    